Order of disposition, Family Court, Bronx County (Robert R. Reed, J), entered on or about July 30, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted burglary in the second and third degrees, attempted assault in the third degree, attempted criminal trespass in the second degree and menacing in the second and third degrees, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. The showup occurred within close temporal and physical proximity to the incident, and it was not rendered unduly suggestive by the fact that the identifying witness was told that she would be viewing a potential suspect, since any person of ordinary intelligence would have drawn that inference, or by the presence of officers on either side of appellant, which was justified as a security measure (see People v Sanchez, 66 AD3d 420 [2009], lv denied 13 NY3d 862 [2009]).
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports inferences that appellant, either personally or as an accessory under Penal Law § 20.00, attempted to force his way into an apartment for the purpose of assaulting an occupant against whom one of appellant’s companions had a grudge, displayed what appeared to be a firearm, and attempted to assault the targeted victim’s wife. Accordingly, the evidence established the elements of each offense at issue.
Enhanced supervision probation was the least restrictive alternative consistent with appellant’s needs and the need for protection of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Andrias, J.P., Friedman, Renwick, Richter and Manzanet-Daniels, JJ.